IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit


                                No. 09-40082                         FILED
                                                                  August 18, 2009
                             Conference Calendar
                                                            Charles R. Fulbruge III
                                                                    Clerk
UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

CANDIDO SANTIAGO-FELIX,

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 1:08-CR-294-1


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Candido Santiago-
Felix has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Santiago-Felix has filed a response.
Our independent review of the record, counsel’s brief, and Santiago-Felix’s
response discloses no nonfrivolous issue for appeal.     Accordingly, counsel’s




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 09-40082

motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                     2